Citation Nr: 0115415	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  99-10 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increase in the amount of the 
apportionment of the veteran's non-service-connected pension 
benefits for the appellant and the veteran's minor child, A, 
in excess of $346 monthly, from October 1, 1998 to March 20, 
2000.

2.  Entitlement to an increase in the amount of the 
apportionment of the veteran's non-service-connected pension 
benefits for the appellant, in excess of $223, from March 20, 
2000.

3.  Entitlement to an effective date prior to September 16, 
1998, for the award of an apportionment of the veteran's non-
service-connected pension benefits for the appellant, and for 
the veteran's children, A, and B, to include apportionment 
for B prior to his attainment of majority in July 1998.  



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from April 1971 to October 
1972.  Service medical records also include entries dated in 
June 1978; the length and character of that service is 
unverified.  The appellant is the spouse of the veteran.  The 
appellant and the veteran, who has been declared incompetent, 
do not reside together.  A guardian has been appointed for 
the veteran.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a December 1998 Special 
Apportionment Decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana, which, in 
pertinent part, granted the appellant an apportionment of 
$346 monthly from the veteran's non-service-connected 
disability pension benefits for the appellant and the 
veteran's child, A, in the custody of the appellant, from 
October 1, 1998 to March 20, 2000, and $223 thereafter for 
the appellant.  The appellant disagreed with both the amounts 
and effective dates of the assigned apportionments in late 
December 1998.  A statement of the case was issued in March 
1999, and the appellant submitted a timely substantive appeal 
in April 1999.

The Board notes that the veteran, through his guardian, has 
been notified of the amount of apportionment from his non-
service-connected pension benefits for the appellant and for 
his child, A, and has been notified of the appellant's 
disagreement with the assigned amounts and effective dates of 
such apportionments.  The veteran and his guardian have not 
contested the amount or effective date or any other aspect of 
the apportionments.  The Board notes that the procedural 
requirements pertaining to simultaneously contested claims 
have been met.  38 U.S.C.A. § 7105A (West 1991); 38 C.F.R. 
§§ 19.100, 19.101, 19.102 (2000). 

The Board notes that the issue as certified for appeal was 
set out in a different manner than the issues the Board has 
set forth on the title page of this decision.  However, in 
light of a thorough review of the history of this appeal, as 
well as a review of the appellant's contentions in this case, 
the Board has recharacterized the issues to more accurately 
reflect the nature of the appellant's claims. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
originating agency. 

2.  In September 1998, the appellant applied for 
apportionment of the veteran's non-service-connected pension 
benefits for herself, the veteran's minor child, A, and the 
veteran's child, B, who had already attained majority and was 
not attending school; no claim was filed for apportionment 
for the appellant, child A, or child B, prior to September 
1998.  

3.  From October 1, 1998 to March 20, 2000, the veteran's 
income, after deduction of payments apportioned to the 
appellant and the veteran's child, A, was slightly less than 
his estimated expenses, which did not include medical 
expenses; the appellant's income was slightly less than her 
estimated expenses.

4.  From March 20, 2000, the veteran's income, less 
apportioned payments, is about $10 per month more than his 
expenses, not considering medical, clothing, or 
transportation expenses; the appellant's income is about $50 
more than her monthly expenses, not considering medical, 
clothing, or transportation expenses. 

5.  The appellant has not demonstrated a financial hardship 
for herself or for the veteran's child, A, during the period 
from October 1, 1998 to March 20, 2000, nor has she 
demonstrated hardship for herself after March 20, 2000, so as 
to warrant an increased apportioned share of the veteran's 
compensation benefits. 



CONCLUSIONS OF LAW

1.  An increase in the apportioned amount of the veteran's 
non-service-connected pension in excess of $346 for the 
appellant and the veteran's minor child, A, from October 1, 
1998 to March 20, 2000, is not warranted.  38 U.S.C.A. §§ 
5107, 5307 (West 1991 & Supp. 2000, as amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)); 38 C.F.R. §§ 3.57, 3.450, 3.451, 
3.452, 3.453, 3.458 (2000). 

2.  An increase in the apportioned amount of the veteran's 
non-service-connected pension in excess of $223 for the 
appellant from March 20, 2000, is not warranted.  38 U.S.C.A. 
§§ 5107, 5307 (West 1991 &. Supp. 2000, as amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)); 38 C.F.R. §§ 3.450, 3.451, 3.452, 
3.453 (2000).

3.  The appellant and minor child A are not entitled to an 
effective date prior to September 16, 1998, for apportionment 
of the veteran's non-service-connected pension benefits for 
the appellant and A; there is no statutory or regulatory 
authority authorizing payment of apportionment of the 
veteran's benefits for the veteran's child B, who had 
attained age 18 and was not attending school as of September 
16, 1998.  38 U.S.C.A. §§ 5107, 5110, 5111 (West 1991 & Supp. 
2000, as amended by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000)); 38 C.F.R. 
§§ 3.31, 3.57, 3.400, 3.458 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant, the veteran's spouse, contends that she is 
entitled to a larger apportionment from the veteran's non-
service-connected pension benefits than she has been granted.  
She contends in particular that she was entitled to a higher 
apportionment than the $346 she was awarded while the 
veteran's child, A, who resided with her, was a minor.  The 
appellant also contends that she, and the veteran's child, A, 
and the veteran's child, B, should have received or are now 
entitled to a retroactive apportionment payment based on the 
veteran's receipt of a retroactive, lump-sum payment of 
benefits accrued from 1992, when he submitted an initial 
claim for benefits, to the date when benefits were awarded in 
1997, some five years later.  The appellant contends that she 
is entitled to such retroactive benefits even though she did 
not submit a claim for apportionment until September 1998, 
after that lump-sum payment had been awarded.

In July 1998, the veteran submitted a Declaration of Status 
of Dependents, VA Form 21-4138, listing each of his children 
and their birthdates.  This information disclosed that the 
veteran was married to the appellant, although they did not 
live together, and that the veteran had two children, A and 
B, who resided with the appellant.  

On September 16, 1998, the RO received a claim from the 
appellant requesting support for herself and the veteran's 
two children, A and B, who were living with her.  In October 
1998, the veteran submitted information regarding his income 
and expenses, reflecting that his monthly non-service-
connected pension benefits, $722, were his only income.  The 
pension benefit amount exceeded his basic expenses by about 
$321.00.  The Board notes that the veteran's guardian did not 
sign this account of the veteran's income or expenses.  The 
Board also notes that the veteran did not include any 
estimated expense for health care, medications, clothing, or 
certain other items generally included in determining monthly 
expenses.

The appellant's October 1998 financial Status Report 
reflected that the appellant was receiving welfare benefits 
of $288 monthly, with $271 in food stamps.  The veteran's 
child, B, who had attained majority (age 18) and was not in 
school, also apparently contributed about $212 monthly to the 
household income.  The appellant estimated that the monthly 
expenses of the household were in excess of the household 
income by about $13, not counting rent.  The appellant did 
not provide evidence supporting her estimate of income.

By a Special Apportionment Decision issued in December 1998, 
and effective October 1, 1998, the appellant was awarded 
$346.00 monthly until A, the minor child of the veteran, 
reached age 18, in March 2000.  After A's attainment of 
majority, the appellant was awarded $223 monthly.  See 38 
C.F.R. § 3.31.  The amount of the apportionment granted to 
the appellant was equal to the additional benefit the veteran 
received based on his declaration of the appellant and A as 
dependents.

The appellant disagreed with her apportionment amount shortly 
after she was notified of the amount.  In particular, she 
argued that she was entitled to payment of apportionment 
retroactive to 1992, as the veteran had received retroactive 
benefits back to 1992.  The appellant also argued that her 
monthly benefit should be higher.  

In July 2000, the appellant requested a hearing, stating she 
still felt she was entitled to a retroactive apportionment 
from the veteran's retroactive benefit award.  At a personal 
hearing conducted in October 2000, the appellant testified 
that she should receive half of whatever benefit the veteran 
was getting, if she was not entitled to the same benefit the 
veteran received.  The appellant testified that, in addition 
to the $223 monthly apportionment, she also was receiving 
$432 monthly in Social Security disability benefits.  

An October 2000 Financial Status Report disclosed that the 
appellant's income, consisting of Social Security disability 
benefits and the apportionment of her husband's non-service-
connected pension benefits, totaled $655 monthly.  She 
estimated that her rent (in subsidized housing), food, and 
utilities cost $504 monthly, and she had monthly installment 
contract debt of $80.  She also estimated that she required 
$50 monthly for medical bills, $40 for transportation, and 
$100 to $200 monthly for clothing.  Thus, the calculations 
she offered showed that her estimated monthly expenses, not 
including clothing, medical, or transportation expenses, were 
about $50 less than her monthly income.  However, with 
consideration of average expenses for clothing, medical 
expenses, and transportation, she estimated that her expenses 
exceeded monthly income by $100 to $200 monthly.

A January 2001 report of the veteran's finances, prepared and 
signed by the veteran's guardian, reflected that his monthly 
benefit payment, $758, exceeded his expenses for rent, 
utilities, food, and incidental expenses of $100 monthly, by 
about $250, not including clothing, medical expenses, 
transportation, or any other expense.  The guardian did not 
provide an estimate of the veteran's average monthly expenses 
for health insurance, clothing, medical expenses, and 
transportation.  Thus, the veteran's actual expenses were 
unknown, although his benefit payments exceeded known 
expenses.  

1. Amount of apportionment from October 1, 1998 to March 20, 
2000

A veteran's compensation benefits may be apportioned for his 
spouse or children not residing with him if it is found that 
he is not reasonably discharging his responsibility for their 
support.  38 U.S.C.A. § 5307; 38 C.F.R. § 3.450(a)(1)(ii).  
The term "child" means an unmarried person who is under the 
age of eighteen, or a person who, after reaching the age of 
18 years (but not after reaching the age of 23 years) is 
pursuing a course of instruction at an approved educational 
institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.

It was not necessary for the appellant to establish the 
existence of hardship in order to obtain the "general" 
apportionment of $346 for the appellant and minor child A, 
from October 1, 2998 to March 20, 2000, under 38 C.F.R. § 
3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).  In this 
case, the appellant and the minor chld, A, received as a 
general apportionment approximately the amount of additional 
benefits the veteran was entitled to received based on the 
status of the appellant and the minor child A as his 
dependents.  The apportionment thus did not cause hardship to 
the veteran, as it did not reduce the amount of benefits he 
received.

However, the appellant requests an increase in the 
apportioned amount for herself and the minor child, A, from 
October 1, 1998 to March 20, 2000.  The Board notes that the 
minor child A attained age 18 in March 2000.  There is no 
allegation that termination of the apportionment payment from 
the veteran's benefits to the appellant on behalf of A at 
that time was incorrect.  The Board also notes that A 
requested an apportionment based on high school attendance 
after reaching majority in March 2000.  The appellant has not 
appealed any issue regarding apportionment to A after March 
20, 2000, and no claim regarding apportionment to A after 
March 20, 2000 is before the Board for appellate review.

The regulations provide that a "special" apportionment may be 
paid under the circumstances set forth in 38 C.F.R. § 3.451.  
That regulation provides that, without regard to any other 
provision regarding apportionment, where hardship is shown to 
exist, compensation may be apportioned between the veteran 
and his dependents on the basis of the facts of the 
individual case as long as it does not cause undue hardship 
to the other persons in interest.  

In determining the basis for special apportionment, 
consideration will be given such factors as: amount of VA 
benefits payable; other resources and income of the veteran 
and those dependents in whose behalf apportionment is 
claimed; and special needs of the veteran and the 
apportionment claimants.  The amount apportioned should 
generally be consistent with the total number of dependents 
involved.  Ordinarily, apportionment of more than 50 percent 
of the veteran's benefits would constitute undue hardship, 
while apportionment of less than 20 percent of benefits would 
not provide a reasonable amount for any apportionee.  Id. 

Special apportionment is apparently meant to provide for 
claimants in situations in which the veteran is reasonably 
discharging his responsibility for the support of his 
child(ren), but special circumstances exist which warrant 
giving the child(ren) additional support.  In this case, for 
the reasons stated below, the Board finds that an increased 
apportionment of the veteran's VA pension benefits is not 
warranted.

The appellant alleges that, during the period of time for 
which apportionment to the appellant and child A are at 
issue, the appellant was unable to work and her only income 
was through welfare benefits.  Two children of the veteran 
were residing with her.  One, A, was a minor, and, although 
unmarried, also had a child; the other, B, had a small income 
from working.  The evidence reflects that the appellant lived 
in subsidized housing and received food stamp benefits.  The 
evidence clearly establishes that the appellant's monthly 
benefits, reported as $288, plus $271 in food stamps, were 
too low to support a household of four.  However, beginning 
October 1, 1998, with the addition of the $346 apportionment 
from the veteran's benefits for the appellant and the minor 
child, A, the appellant's benefit payments were to $634 
monthly, plus food stamps.  

The appellant's $634 monthly income from October 1, 1998, to 
March 20, 2000, is a poverty-level income.  The appellant's 
statements that her monthly expenses exceeded the amount of 
her monthly income is certainly credible.  Nevertheless, the 
appellant's $634 monthly income was very similar to the 
veteran's benefits, $722 in October 1998, increasing to $758 
in July 2000, when the appellant's food stamp benefits are 
considered.  

The appellant contends that the size of her household 
constituted hardship.  However, the appellant has not 
provided verification of income or expenses.  The appellant 
has not provided evidence that she incurred any extraordinary 
expenses, such as medical bills which remain unpaid, or that 
she incurred additional installment debt or other debt which 
remains unpaid, during this period. 

The appellant's benefits, as of October 1, 1998, were at 
least $634 monthly, not including any income or benefits 
contributed by any other member of the household, and were 
essentially equivalent to the amount of monthly benefits 
received by the veteran at that time.  The appellant has not 
identified any special need or circumstances warranting 
increase in the apportionment to her, other than the size of 
her household.  The Board does not find that the appellant 
has established circumstances constituting hardship, so as to 
warrant entitlement to an additional amount of special 
apportionment from October 1, 1998 to March 20, 2000.  38 
C.F.R. § 3.451.  

2.  Entitlement to apportionment for the appellant in excess 
of $223

From March 20, 2000, the appellant has been awarded 
apportionment of $223.  The appellant has testified that, as 
of July 2000, she was receiving Social Security benefits of 
$432 monthly.  She did not indicate when she began receiving 
the Social Security benefits.  Thus, her monthly income is 
now at least $655.  

The veteran's benefits, as of January 2001, were $758 
monthly, after $346 in apportionments, $223 for the appellant 
and $127 for the veteran's child A, who was pursuing a course 
of education.  The appellant's monthly benefits of $655 may 
not meet her monthly expenses every month, but remains 
essentially equivalent to the benefit the veteran receives, 
when the appellant's eligibility for subsidized housing and 
for food stamps is considered. 

The appellant has not provided evidence verifying her income 
or expenses, nor has she testified that she is incurring 
debts for basic necessities which she is unable to pay.  She 
has not demonstrated special needs or circumstances existing 
after March 2000.  The Board does not find that the appellant 
has established circumstances constituting hardship, so as to 
warrant entitlement to an additional amount of special 
apportionment in excess of the general apportionment of $223 
from March 20, 2000.

3. Effective date of apportionment

Congress has established specific rules governing effective 
dates for awards of monetary benefits, including payments of 
apportionment.  38 U.S.C. § 5110.  VA is not free to 
disregard those rules without statutory authority.  The 
governing statutory authority expressly provides that, unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, such as the appellant's 
September 1998 initial claim for payment of apportionment, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a).   

Accordingly, VA is not free to award a retroactive effective 
date prior to the date it receives a claim unless there is 
specific statutory authority for such a retroactive effective 
date.  Although the appellant argues that she should receive 
apportionment of the benefits awarded to the veteran 
beginning at the time in 1992 when the veteran first became 
entitled to the benefits, the Board is unable to find any 
statement or facts in the record which establishes that a 
claim for such benefits was submitted prior to September 16, 
1998.  The RO properly awarded apportionment as of September 
16, 1998, and, under the regulations governing payment of 
monetary awards, the payment of apportionment started October 
1, 1998.

The veteran's child, B, attained age 18 prior to submission 
of the appellant's claim for apportionment in September 1998, 
and the evidence established that child B was not attending 
school, child B was not eligible for payment of apportionment 
at the time the September 1998 claim was submitted, because, 
although a child of the veteran, he was no longer a 
"dependent child" as required for eligibility for such 
payment.  38 C.F.R. § 3.57.  

The Board is unable to find any statutory or regulatory 
authority for awarding an effective date earlier for payment 
of an apportionment prior to the date on which VA receives 
the claim.  Rather, the regulations governing apportionments 
specifically state, at 38 C.F.R. § 3.458, that if there are 
any children of the veteran not in the veteran's custody, an 
apportionment will not be authorized unless and until a claim 
for an apportioned share is filed in their behalf.  38 C.F.R. 
§ 3.458(g).  As no claim for apportionment was filed on 
behalf of child A or child B prior to September 1998, there 
is no entitlement to retroactive apportionment of benefits 
the veteran received prior to September 16, 1998.

The Board understands the appellant's contention that she, 
child A, and child B should receive some portion of a large 
lump-sum benefit that the veteran was awarded in 1997 which 
included benefits accrued from 1992, when the claim for those 
benefits was first submitted.  The appellant's contention 
that the veteran's children, while they were both minors, 
were both eligible for an apportioned share of any benefit to 
which the veteran was entitled is credible.  Nevertheless, 
since no claim for apportionment was submitted on child B's 
behalf while he was a minor, or prior to September 16, 1998, 
VA has no authority to apportion benefits to B for any time 
period prior to September 16, 1998, regardless of his 
eligibility had a claim been submitted. 

The Board has considered whether there is any authority for 
granting the appeal for an apportionment prior to October 1, 
1998.  The Board notes that the effective date of an 
apportionment on original claims is in accordance with the 
facts found.  38 C.F.R. § 3.400(e)(1).  If an apportionment 
claim is not an original apportionment claim, the effective 
date is from the first day of the month following the month 
in which the claim is received for apportionment of a 
veteran's award, or, if payment of an apportionment to the 
claimant has been interrupted, apportionment will be 
effective the day following the date of last payment if a 
claim for apportionment is received within 1 year after that 
date.  Id.  However, there is no evidence that the appellant 
submitted any previous apportionment claim, and the 
appropriate effective date should be based on facts found.

In this case, the appellant submitted her claim in September 
1998.  The appellant and the veteran's minor child A were 
entitled to benefits as of that date.  The next benefit 
payment from which an apportionment could be withheld was for 
the period beginning October 1, 1998.  The RO used that date, 
October 1, 1998, as the effective date for the payment of 
apportionment, although the regulations allow the date of 
claim, September 16, 1998, to be assigned as the effective 
date for the award of the apportionment to the appellant and 
minor child, A.  The effective date for the award, based on 
facts found, is September 16, 1998.  


ORDER

Entitlement to an increase in the amount of the apportionment 
of the veteran's non-service-connected pension benefits for 
the appellant and the veteran's child, A, in excess of $346 
monthly, from October 1, 1998 to March 20, 2000, is denied.

Entitlement to an increase in the amount of the apportionment 
of the veteran's non-service-connected pension benefits for 
the appellant, in excess of $223, from March 20, 2000, is 
denied.

Entitlement to an effective date prior to September 16, 1998, 
for the award of payment of an apportionment of the veteran's 
non-service-connected pension benefits for the appellant, and 
for veteran's minor child, A, is denied.   




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

